          Case 1:18-cv-02567-BAH Document 13 Filed 01/28/19 Page 1 of 2



                    THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
JASON LEOPOLD,                       )
                                     )
BUZZFEED, INC.,                      )
                                     )
                  Plaintiffs,        )
                                     )
v.                                   )  Civil Action No. 1:18-cv-2567-BAH
                                     )
FEDERAL BUREAU OF                    )
INVESTIGATION,                       )
                                     )
                  Defendant.         )


         NOTICE TO THE COURT OF RESTORATION OF APPROPRIATIONS

        On January 8, 2019, this Court granted the Defendant’s motion for a stay of the Defendant’s

deadline to respond to the Amended Complaint in the above-captioned case. As of January 25,

2019, funding was restored through February 15, 2019, for the Department of Justice and the

Federal Bureau of Investigation, and the Department has now resumed its usual civil litigation

functions. Pursuant to the Court’s order, the Defendant shall file any response to the Amended

Complaint within five days of Congress appropriating funds for the Defendant. Accordingly, the

Defendant now intends to file a response to the Amended Complaint on or before January 30,

2019.

        DATED: January 28, 2019                      Respectfully submitted,

                                                     JOSEPH H. HUNT
                                                     Assistant Attorney General

                                                     MARCIA BERMAN
                                                     Assistant Branch Director



                                               -1-
Case 1:18-cv-02567-BAH Document 13 Filed 01/28/19 Page 2 of 2



                                   /s/ Cristen C. Handley
                                   CRISTEN C. HANDLEY (MO Bar 69114)
                                   Trial Attorney, Federal Programs Branch
                                   U.S. Department of Justice, Civil Division

                                   1100 L Street NW
                                   Washington, DC 20005
                                   Tel: (202) 305-2677
                                   Fax: (202) 616-8460

                                   Counsel for Defendant




                             -2-
